Exhibit 10.5
 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (this “Agreement”) is effective as of October 5, 2012
(the “Effective Date”) by and between ARMOUR Residential Management, LLC, a
Delaware limited liability company (“Licensor” or “ARRM”) and JAVELIN Mortgage
Investment Corp., a Maryland corporation (“Licensee”) (each a “Party” and
collectively the “Parties”).
 
WHEREAS, Licensor owns all right, title and interest in the service marks
(including any and all variations and combinations thereof, and associated
company names) listed at Exhibit A and attached hereto (each a “Mark” and
collectively, the “Marks”), for use in connection with financial and investment
services, including but not limited to, financial analysis and consultation,
real estate investment services, real estate investment trust advisory and
management services, and mortgage-related investment services, and other related
services and activities (the “Business Activities”) together with the goodwill
symbolized by the Marks, and has the exclusive right to use and to license
others to use the Marks;
 
WHEREAS, Licensor owns all right, title and interest in the domain name
javelinreit.com (the “Domain Name”) together with the goodwill symbolized by the
Domain Name, and has the exclusive right to use and to license others to use the
Domain Name;
 
WHEREAS, Licensee is affiliated with Licensor and is currently party to a
Management Agreement (the “Management Agreement”) with Licensor, dated October
5, 2012; and
 
WHEREAS, Licensor desires that Licensee use the Marks and Domain Name in
connection with Business Activities in accordance with the terms and conditions
of this Agreement; and
 
WHEREAS, Licensee desires to obtain from Licensor a license for such use; and
 
WHEREAS, Licensee has been using the Marks and Domain Name with ARRM’s
permission in conjunction with the Business Activities pursuant to an oral
agreement; and
 
WHEREAS, the Parties wish to memorialize in writing the permission and licenses
that ARRM has granted to Licensee to use the Marks and Domain Name in connection
with Licensee’s provision of the Business Activities and ARRM wishes to specify
further the terms and conditions of this permission and licenses.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
hereinafter set forth in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:
 
1.         LICENSE GRANT.
 
(a)           Subject to the terms and conditions specified herein, ARRM has
granted and otherwise hereby grants to Licensee, and Licensee’s direct and
indirect subsidiaries, a worldwide, nonexclusive, royalty free license, with no
right to sublicense (except to direct and indirect subsidiaries of Licensee), to
use the Marks as part of a trade name and in connection with the Business
Activities (the “Trademark License”). Any such sublicense shall be substantially
in the form of this License Agreement and shall be subject to ARRM’s prior
approval. ARRM expressly retains any right to use and/or further license and
authorize sublicenses of the Marks during the Term of this Agreement.
 
(b)           License of Domain Name. Subject to the terms and conditions
specified herein, ARRM has granted and otherwise hereby grants to Licensee, and
Licensee’s direct and indirect subsidiaries, a worldwide, nonexclusive, royalty
free license, with no right to sublicense (except to direct and indirect
subsidiaries of Licensee), to use the Domain Name in connection with the
Business Activities (the “Domain Name License,” and together with the Trademark
License, the “Licenses”).
 
 
1

--------------------------------------------------------------------------------

 
 
2.         OWNERSHIP.
 
(a)           Licensee acknowledges that ARRM owns all right, title and interest
in and to the Marks and Domain Name and agrees that it will do nothing
inconsistent with such ownership, including without limitation applying to
register the Marks or any variations thereof with any tribunal or other entity
worldwide, or registering the Domain Name or any variations thereof in
combination with any top level domain. Licensee further acknowledges that
nothing in this Agreement shall give Licensee any right, title or interest in
the Marks or Domain Name other than the right to use the Marks and Domain Name
in accordance with this Agreement and that any benefit or value added to the
Marks or Domain Name as a result of Licensee’s use shall inure to the benefit of
ARRM. Licensee shall not use the Marks in combination with any other mark
without the prior written consent of ARRM.
 
(b)            Licensor shall be responsible for maintaining and renewing the
registration for the Domain Name.
 
3.         QUALITY MAINTENANCE; FORM OF USE.
 
(a)           Quality Control. ARRM shall have the right to supervise the nature
and quality of the Business Activities associated with the Marks and Domain Name
pursuant to this Agreement. Licensee agrees to maintain the high quality of the
Business Activities associated with the Marks and Domain Name, and to supervise
the use of the Marks and Domain Name by its direct and indirect subsidiaries to
ensure that the nature and quality of the Business Activities associated with
the Marks and Domain Name comply with the terms of this Agreement.
 
(b)           Licensee shall not use, or allow others to use the Marks in any
manner that would, in the sole discretion of ARRM, dilute or tarnish the Marks.
 
(c)           Wherever appropriate, Licensee shall cause uses of registered
Marks hereunder to bear the registered service mark notice “®”.
 
(d)           Licensee shall comply in all material respects with any applicable
laws and regulations and shall obtain all appropriate government approvals
pertaining to the performance, sale, distribution, promotion and advertising of
the Business Activities.
 
(e)           From time to time, the Parties may amend Exhibit A, in writing, to
add further ARRM-owned marks and/or to delete any existing Marks.
 
4.         REPRESENTATIONS AND WARRANTIES.
 
(a)           ARRM represents and warrants that (i) it possesses all necessary
rights to enter into this Agreement; (ii) to the best of ARRM’s knowledge, there
are no adverse rulings by any tribunal regarding ARRM’s rights in the Marks or
Domain Name; and (iii) to the best of ARRM’s knowledge, Licensee’s use of the
Marks and Domain Name in connection with the Business Activities, as authorized
by this Agreement, will not infringe any rights of any third parties, including,
but not limited to, intellectual property rights arising under the laws of any
jurisdiction in which Licensor has registered the Marks.
 
(b)           Licensee represents and warrants that (i) it has the full right to
enter into this Agreement and fulfilling its obligations hereunder does not
infringe on the rights of any person or entity; (ii) it shall comply in all
material respects with any applicable laws and regulations and shall obtain all
appropriate government approvals pertaining to the performance, sale,
distribution, promotion and advertising of the Business Activities; and (iii) it
shall use the Marks and Domain Name solely in accordance with this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
5.         INFRINGEMENT.
 
(a)            The Parties agree to cooperate in their efforts to defend
and  protect the rights in and to the Marks and Domain Name. Licensee shall
promptly notify ARRM in writing of any potential or actual infringements of such
rights as may come to Licensee’s attention. In the event of any potential or
actual infringement, ARRM reserves the exclusive right, but is not required, to
take any legal action or other measures to protect the Marks and/or Domain Name
against such infringement. Licensee shall cooperate with ARRM in any such
actions or measures at ARRM’s request and sole expense. Licensee shall take no
legal action or any other measures to protect the Marks or Domain Name without
first obtaining ARRM’s prior written approval.
 
(b)           Licensee shall promptly notify ARRM in writing of any infringement
claims made by third parties, as may come to Licensee’s attention, pertaining to
Licensee’s right to use and/or ARRM’s ownership of the Marks or Domain Name. In
the event of any such infringement claims, Licensee shall cooperate with ARRM in
defending ARRM’s rights in and to the Mark or Domain Name against such claims at
ARRM’s request and sole expense.
 
6.         INDEMNIFICATION.
 
(a)           ARRM. ARRM shall indemnify and hold harmless Licensee and any of
its directors, partners, officers, trustees, employees, agents, successors, and
permitted assigns from and against any loss, damage or expense arising from any
claim, suit, judgment or proceeding brought or asserted by any third party
arising out of or in connection with (i) any use of the Marks or Domain Name by
Licensee that is authorized expressly by this Agreement; and (ii) any material
breach by ARRM of its agreements, representations, warranties or covenants set
forth in this Agreement.
 
(b)           Licensee. Licensee shall indemnify and hold harmless ARRM and any
of its directors, officers, trustees, partners, employees, agents, successors,
and assigns from and against any loss, damage or expense arising from any claim,
suit, judgment or proceeding brought or asserted by any third party arising out
of or in connection with (i) any use of the Marks or Domain Name by Licensee
that is not authorized by this Agreement; and (ii) any material breach by
Licensee of its agreements, representations, warranties or covenants set forth
in this Agreement.
 
7.         ASSIGNABILITY
 
Licensee shall not assign, mortgage or otherwise hypothecate this Agreement or
any of Licensee’s rights, nor shall Licensee delegate its obligations, under
this Agreement without the prior written consent of ARRM.
 
8.         TERM AND TERMINATION.
 
(a)           Term. This Agreement shall continue in force and effect unless
terminated by mutual agreement of the Parties as provided below.
 
(b)           Termination. Either Party may terminate this Agreement, with or
without cause upon sixty (60) days’ written notice to the other Party.
 
(c)           Termination for Breach. Either Party may terminate this Agreement
for material breach by the other Party of such Party’s agreements,
representations, warranties or covenants that remains uncured for thirty
(30) days after receiving written notice from the non-breaching party.
 
(d)           Termination of Management Agreement. Unless otherwise agreed in
writing by the parties, this Agreement shall automatically terminate upon ARRM
(or its successor or affiliate) ceasing for any reason to be Manager of Licensee
pursuant to the Management Agreement.
 
(e)           Termination of Licenses. Upon termination or expiration of this
Agreement, as the case may be, all rights granted herein shall terminate
automatically and Licensee immediately shall: (i) cease using, in any way, the
Marks and any marks or names confusingly similar thereto; (ii) uninstall from
any and all websites under Licensee’s control the Marks and any marks or names
confusingly similar thereto; (iii) destroy any and all copies of any material
containing the Marks and any marks or names confusingly similar thereto; and
(iv) cease using, in any way, the Domain Name. Notwithstanding the foregoing,
the Parties may agree in writing to implement “phase out” procedures for
removing the Marks from websites and other materials and ceasing use of the
Domain Name, based on terms and conditions mutually agreeable to both Parties.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Other Remedies. The Parties acknowledge that the right to
terminate this Agreement for Breach, as set forth in Subsection 8(c), may be
inadequate as a sole remedy. The Parties therefore agree that either Party may
avail itself of any and all remedies at law and in equity, including provisional
remedies (i.e. injunctive relief).
 
(g)           Survival. The provisions of Sections 2 (Ownership), 4
(Representations and Warranties), 6 (Indemnification), 8(e) (Termination of
Licenses), 9 (Notices); and 12 (Miscellaneous) shall remain in effect after the
expiration or termination of this Agreement, as the case may be.
 
9.         NOTICES.
 
All notices, demands or other communications pursuant to or in connection with
this Agreement shall be in writing and shall be deemed given (“Delivered”) upon
delivery or on the first date on which receipt is refused, regardless of the
date of delivery of any copies indicated below, if Delivered either: (a) by
registered or certified mail, return receipt requested, and postage prepaid;
(b) by a recognized overnight delivery service, with confirmation of delivery;
(c) by hand with a written receipt; or (d) if the recipient has supplied a
telecopy number, by telecopy, with confirmation of receipt; in each case at the
appropriate address indicated in the preamble to this Agreement.
 
10.       GOVERNING LAW; VENUE.
 
This Agreement shall be governed in all respects by the internal laws of the
State of Maryland, without regard to conflicts of law principles. The
jurisdictional venue for any legal proceedings involving this Agreement shall be
held in any applicable state or federal court located in the State of Maryland.
 
11.       ENTIRE AGREEMENT; NO WAIVER.
 
This Agreement and its exhibit contain the entire agreement of the Parties with
respect to the subject matter hereof and no provisions of this Agreement may be
changed or modified except by written instrument signed by the Parties. The
failure or delay of either Party in enforcing any of its rights under this
Agreement shall not be deemed a continuing waiver or modification of such
rights.
 
12.       MISCELLANEOUS.
 
(a)           Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the Parties and their successors and permitted assigns.
 
(b)           Headings. The section headings inserted in this Agreement are for
convenience only and are not intended to affect the meaning or interpretation of
this Agreement.
 
(c)           Severability. The provisions of this Agreement are severable, and
the unenforceability of any provision of this Agreement shall not affect the
enforceability of the remainder of this Agreement. The parties acknowledge that
it is their intention that if any provision of this Agreement is determined by a
court to be unenforceable as drafted, that provision should be construed in a
manner designed to effectuate the purpose of that provision to the greatest
extent possible under applicable law.
 
(d)           Remedies Cumulative. The rights and remedies provided in this
Agreement and all other rights and remedies available to either party at law or
in equity are, to the extent permitted by law, cumulative and not exclusive of
any other right or remedy now or hereafter available at law or in equity.
Neither asserting a right nor employing a remedy shall preclude the concurrent
assertion of any other right or employment of any other remedy, nor shall the
failure to assert any right or remedy constitute a waiver of that right or
remedy.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)            Counterpart and Facsimile Signatures. This Agreement may be
executed in multiple counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same Agreement. Facsimile signatures on this Agreement shall be
as binding and enforceable as original signatures.
 
 
[remainder of page intentionally left blank]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
ARMOUR RESIDENTIAL MANAGEMENT, LLC
    JAVELIN MORTGAGE INVESTMENT CORP.       /s/ Jeffrey J. Zimmer          /s/
Scott J. Ulm  
By:
    By:                
Name: Jeffrey J. Zimmer
    Name: Scott J. Ulm                
Title: Co-Managing Member
    Title: Co-Chief Executive Officer                
Date: October 5, 2012
    Date: October 5, 2012

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A









[image_001.jpg] [image_001.jpg]




ARMOUR Residential Management, LLC





[image_002.jpg] [image_002.jpg]


 
JAVELIN Mortgage Investment Corp.